DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 in line 13 recites the limitation “a second base part between the adjacent first lead parts” this is indefinite in that it is unclear if the claim requires multiple lead wires/first lead parts or not. Additionally, there is insufficient antecedent basis for the limitation “adjacent first lead parts” in the claim.
	Claim 9 in lines 13-14 recites the limitation “a second base part between adjacent first lead parts” this is indefinite in that it is unclear if the claim requires multiple lead wires/first lead parts or not.
Claim 15 in line 16 recites the limitation “a second base part between the adjacent first lead parts” this is indefinite in that it is unclear if the claim requires multiple lead wires/first lead parts or not. Additionally, there is insufficient antecedent basis for the limitation “adjacent first lead parts” in the claim.
Claim 16 in line 16 recites the limitation “a second base part between the adjacent first lead parts” this is indefinite in that it is unclear if the claim requires multiple lead wires/first lead parts or not. Additionally, there is insufficient antecedent basis for the limitation “adjacent first lead parts” in the claim.
	Claims 2-8 11 13-15 and 17-18 are rejected due to their dependency.  
	Additionally, it is noted that should applicant positively claim “a plurality of lead wires” in the independent claims, dependent claims 3, 11, 15, and 17 would need to be amended to prevent further issues of indefiniteness. 
Allowable Subject Matter
Claims 1-9 and 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claims 1, 9, 12, and 16, Han et al. (US Pub. 20120021600) teaches (in figures 1-5) a chip on film for a display device, the chip on film comprising: a base substrate (320); a lead wire (340) disposed on the base substrate; and a driving chip (310) connected to the lead wire, wherein the lead wire includes: a first lead part (341) having a first thickness (Da); and a second lead part (342) disposed between the first lead part and the driving chip and having a second thickness (Db) greater than the first thickness, the second lead part being connected to the driving chip, and wherein the first lead part and the second lead part comprise a same material (formed from 340a see paragraph 39) wherein the first lead part (42) extends along a first direction (y direction) from the second lead part (see figure 4), the lead wire comprises a plurality of lead wires, wherein one surface of the base substrate includes a first base surface (portion of 320 directly under 341) disposed to overlap the first lead part (341), and a second base surface (portion of 320 not overlapping 341 in region A) between the adjacent first lead parts, the second base surface includes a first sub-base surface (one third of the surface between adjacent first lead parts 341 and equidistant to each of the adjacent first lead parts) spaced apart from the first base surface, and a second sub-base surface (each of the remaining thirds of the surface between adjacent first lead parts 341 which are formed directly adjacent to the first lead parts) located between the first sub-base surface and the first base surface.
Chen et al. (USP 10283424) teaches (in figures 1-5C) forming a scribe line (LS) using a laser (Col. 5 line 64-Col. 6 line 5). 
Bingham et al. (US Pub. 20060290463) teaches (in figures 1-2b) that carbonized residue (46) is produced when forming a groove (44) in metal (24) and insulating material (12) using a laser. 
Nakai et al. (US Pub. 20110300307) teaches (in figures 5, 6, and 7) roughing of a surface (F1) of a connection pad (63) occurs due to laser etching (see paragraph 78). 
However the prior art taken alone or in combination fails to teach or fairly suggest a chip on film wherein “a roughness of the second sub-base surface is greater than each of a roughness of the first base surface and a roughness of the first sub-base surface” or “a thickness of the second sub-base part is smaller than each of a thickness of the first base part and a thickness of the first sub-base part” in combination with the other required elements of claims 1, 9, 12, and 16 respectively. 
Claims 2-8, 11, 13-15, and 17-18 would be allowable by virtue of their dependency. 
Response to Arguments
Applicant’s arguments, see pages 9-12 of applicant’s response, filed 11/09/2022, with respect to the rejection(s) of claim(s) 1-8 and 11-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the indefiniteness caused by applicants amendment as shown in the rejection above under 35 U.S.C. 112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871